 


109 HRES 372 IH: Increasing the amount provided for the Members’ Representational Allowance of a Member of the House of Representatives who employs a veteran with a service-connected disability.
U.S. House of Representatives
2005-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 372 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2005 
Mr. Rohrabacher submitted the following resolution; which was referred to the Committee on House Administration
 
RESOLUTION 
Increasing the amount provided for the Members’ Representational Allowance of a Member of the House of Representatives who employs a veteran with a service-connected disability. 
 
 
1.Increase in Members’ Representational Allowance For Members Hiring Disabled Veterans 
(a)Increase in AllowanceThe amount otherwise provided during a year for the Members’ Representational Allowance of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) shall be increased by $50,000 if at any time during the year a qualified disabled veteran is an employee of the Member’s office whose salary is paid from such Allowance. 
(b)Qualified Disabled Veteran DefinedIn this section, a qualified disabled veteran is an individual who is a veteran with a service-connected disability (as such terms are defined in section 101 of title 38, United States Code) whose level of disability is not less than 30 percent, as certified by the Secretary of Veterans Affairs. 
 
